DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,138,364. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,138,364. The method of displaying, in response to a user operation; causing the electronic apparatus to send, to an information processing apparatus, first mathematical expression data on a first mathematical expression input in the mathematical expression input frame by a user operation of the limitation of US Patent No. 11,138,364 having limitations causing the electronic apparatus to display an arithmetic setting frame in the screen; receiving selection of at least a part of the coordinate icons by a user operation, and changing a display state of the graph based on the selected at least a part of the coordinate icons. The difference is the claims US Patent No. 11,138,364 having the limitations causing the electronic apparatus to display a graph based on the graph data in the graph frame; specifying at least one point on the graph based on a user operation; causing the electronic apparatus to display, in the screen, (i) at least one coordinate display frame including coordinates of the specified at least one point on the graph, and coordinate icons symbolizing coordinate values of the coordinates of the at least one point, and (ii) a line visually connecting the at least one coordinate display frame and the graph frame; causing the electronic apparatus to display an arithmetic setting frame in the screen; receiving selection of at least a part of the coordinate icons by a user operation, and changing a display state of the graph based on the selected at least a part of the coordinate icons which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/464,760 into the narrower limitation of the U.S. Patent No. 11,138,364 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claim 6 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 11,138,364.

Instant Application No. 17/464,760.
Claim 1.  An information processing method comprising: 
displaying a graph on a display screen of a display, receiving a user operation of specifying at least part of the displayed graph by directly selecting the at least part of the graph where the at least part of the graph is displayed,
in response to the user operation of specifying the at least part of the displayed graph by directly selecting the at least part of the graph where the at least part of the graph is displayed, displaying a characteristic quantity tag corresponding to a numerical value which is associated with the at least part of the graph on the display screen, receiving a user operation of selecting the characteristic quantity tag, in response to the user operation of selecting the characteristic quantity tag, displaying, as at least part of a second mathematical expression to execute calculation using the numerical value which is associated with the characteristic quantity tag selected, the numerical value or a variable indicating the numerical value which is associated with the characteristic quantity tag on the display screen.


























































14. The electronic apparatus according to claim 11, wherein the processor: displays, in the graph frame, a plurality of coordinate labels showing the respective sets of coordinates when displaying the coordinate display frames in the screen; and 
in response to a user operation of specifying a coordinate icon included in one of the coordinate display frames, makes a coordinate label of the coordinate labels blink, the coordinate label corresponding to the specified coordinate icon.
US Patent No. 11,138,364.
Claim 1. An information processing method comprising: 
causing an electronic apparatus to display, in a screen of a display of the electronic apparatus, a graph frame, a mathematical expression input frame, and a line visually connecting the mathematical expression input frame and the graph frame, in response to a user operation; causing the electronic apparatus to send, to an information processing apparatus, first mathematical expression data on a first mathematical expression input in the mathematical expression input frame by a user operation; executing, by the information processing apparatus, an arithmetic operation based on the first mathematical expression data sent from the electronic apparatus, and sending, by the information processing apparatus to the electronic apparatus, graph data visualizing the first mathematical expression as a result of the arithmetic operation based on the first mathematical expression data; causing the electronic apparatus to display a graph based on the graph data in the graph frame; specifying at least one point on the graph based on a user operation; causing the electronic apparatus to display, in the screen, (i) at least one coordinate display frame including coordinates of the specified at least one point on the graph, and coordinate icons symbolizing coordinate values of the coordinates of the at least one point, and (ii) a line visually connecting the at least one coordinate display frame and the graph frame; causing the electronic apparatus to display an arithmetic setting frame in the screen; receiving selection of at least a part of the coordinate icons by a user operation, and changing a display state of the graph based on the selected at least a part of the coordinate icons; performing an insertion process to insert values corresponding to the selected at least a part of the coordinate icons into a second mathematical expression formed in the arithmetic setting frame, wherein the second mathematical expression formed in the arithmetic setting frame is determined by a user operation; causing the electronic apparatus to send, to the information processing apparatus, second mathematical expression data on the second mathematical expression formed in the arithmetic setting frame; executing, by the information processing apparatus, an arithmetic operation based on the second mathematical expression data sent from the electronic apparatus, and sending, by the information processing apparatus to the electronic apparatus, arithmetic result data of the second mathematical expression as a result of the arithmetic operation based on the second mathematical expression data; and causing the electronic apparatus to display an arithmetic result of the second mathematical expression based on the arithmetic result data of the second mathematical expression in the screen, wherein the graph display frame including the graph, the mathematical expression input frame, the coordinate display frame, and the arithmetic setting frame including the second mathematical expression and the arithmetic result are displayed simultaneously on the display. 
9.  The non-transitory computer readable storage medium according to claim 8, wherein the program is executable by the computer to control the computer to perform further functions comprising: 

in response to the user operation of selecting the characteristic quantity tag, which is displayed in the second display region, distinguishably displaying at least any of the corresponding label displayed in the first display region and the at least part of the graph indicated by the corresponding label.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171